DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive.  Applicant asserts that one of ordinary skill in the art would not have been motivated to modify the system taught by Ichikawa to have the protrusion taught by Haku because the system of Ichikawa is unlikely to have a problem with snow adhesion, which is the problem to be solved by Haku, due to its position on a vehicle.  In particular, Applicant asserts that the structure of the system taught by Ichikawa would eliminate the need for a snow cover housing.  However, Haku teaches a snow cover housing 70 (fig. 9) on a sensor 3 located in a bumper (fig. 6), which would correspond to a location contemplated by Ichikawa.  Furthermore, Haku does not suggest that its protrusion 120 is only useful at other locations on a vehicle.
Applicant further asserts that Haku does not teach that side plates of its protrusion have a width (in the direction of the depth of the sensor) that is substantially uniform.  However, Haku teaches an embodiment with a protrusion 70 with a substantially uniform side width (fig. 9).  As further discussed below, one of ordinary skill in the art would have recognized that the claimed width would have been obvious.

Response to Amendments
Amendments to the claims overcome the objection to claim 16 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Amendments to the claims overcome the rejection of claims 1 and 3-16 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejection of claims 1 and 3-16 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017002877A1 by Ichikawa et al. (text citations are made to English counterpart published as U.S. Patent Application Publication 20180186341) in view of U.S. Patent Application Publication 20190184910 by Bazille, JPH11142514A by Haku et al., and U.S. Patent Application Publication 20170115480 by Wada et al.
As to claim 1, Ichikawa teaches a vehicular system comprising a first sensor (internal within assembly 1, fig. 2) having a first cleaning target surface (lens 101, fig. 6) on a design part (e.g. bumper 200B, fig. 2) forming an appearance of the vehicle and facing an exterior of the vehicle (fig. 2), wherein the first sensor is in a recess in the body of the vehicle (fig. 5) such that the first cleaning target surface 101 is arranged at a position closer to an inner side of the vehicle from an immediate upper portion of the body above the first cleaning target surface (fig. 5).
Ichikawa teaches that a sensor may be at an upper position or a lower position (figs. 11-12), each having respective cleaning target surfaces to face an exterior of the vehicle, but does not teach an embodiment in which first and second sensors are both provided.  However, one of ordinary skill in the art would have recognized as obvious to have first and second sensors in the locations taught by Ichikawa.  Bazille teaches providing a second rear camera above a rear backup camera so that the second rear camera has a higher angle with a wider viewing range (para. 23).  Bazille further teaches that the wider viewing range of a second camera above a backup camera allows for its system to achieve its goal of providing safety and security by capturing situations around the vehicle (para. 17).  One of ordinary skill in the art would have been motivated to modify the system taught by Ichikawa to have both a first sensor and a second sensor above a first sensor in order to realize the benefits taught by Bazille.
Ichikawa does not teach a protrusion on the immediate upper portion of the design part of the body, the protrusion comprising a planar plate substantially perpendicular to the first cleaning target surface and a side plate with a substantially uniform width (in the direction of the depth of the sensor) along a side surface of the cleaning target surface.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Ichikawa to have the claimed protrusion.  Ichikawa teaches that its system comprises a nozzle to emit high-pressure air to remove foreign matter from the sensor (paras. 13-18), but Haku recognizes that blowing high-pressure air has limitations in removing snow from vehicle sensors which may easy refreeze (para. 7).  Haku teaches that providing a protrusion 70 (figs. 9 and 18; also note an embodiment of 70 denoted as 120 in fig. 18b), snow adhesion can be prevented (paras. 71, 122).  Haku teaches that its protrusion comprises a planar plate substantially perpendicular with its sensor (fig. 9).  One of ordinary skill in the art would have been motivated to modify the system taught by Ichikawa to have the protrusion taught by Haku on the immediate upper portion in order to prevent snow adhesion, which cannot be avoided by the nozzle of Ichikawa alone.
Haku teaches an embodiment in which its protrusion has side portions with substantially uniform widths (fig. 9).  Wada teaches a side plate with a uniform width that restricts ambient light from being incident to a camera sensor, which improves image quality (fig. 7, para. 54).  One of ordinary skill in the art would have recognized as obvious that the particular claimed shape of the side plate would have been an engineering design choice and would have achieved the functional goals taught by Haku and Wada, namely to shield snow and ambient light, respectively.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Haku teaches that the protrusion is detachably provided with respect to the sensor (para. 120).
As to claim 4, Ichikawa teaches a first cleaner having a nozzle 24 (fig. 6) that sprays a cleaning medium on the cleaning target surface.
As to claims 5-7, Haku teaches that the protrusion extends along an upper edge of its sensor (upon the modification discussed above it would extend along the cleaning target surface of Ichikawa) and that its width is larger than the width of the sensor (figs. 18a and 18b).
As to claims 8-10, Haku and Wada teach that their protrusions each have two side plates along both sides of the cleaning target surfaces.
As to claim 11, upon the obvious modification discussed above in view of Bazille, a second cleaner with a nozzle would be provided, corresponding to the structure of the first cleaner and nozzle of Ichikawa.
As to claim 12, Haku and Wada teach that their protrusions each have two side plates along both sides of the cleaning target surfaces.
As to claim 13, Haku teaches that its protrusion is not in direct contact with its sensor (figs. 18a and 18b); upon the obvious modification discussed above it would not be in direct contact with the sensor of Ichikawa.
As to claim 15, Haku teaches that its protrusion has upper and lower surfaces, the lower surface spaced apart from its sensor (figs. 18a and 18b); upon the obvious modification discussed above it would be spaced apart from the sensor of Ichikawa.
As to claim 16, Haku and Wada teach first and second vertical plates attached to both sides of the upper protrusion such that the protrusion and the plates surround the sensor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017002877A1 by Ichikawa et al. in view of U.S. Patent Application Publication 20190184910 by Bazille, JPH11142514A by Haku et al., and U.S. Patent Application Publication 20170115480 by Wada et al. as applied to claim 12 above, and further in view of U.S. Patent Application Publication 20190126825 by Park et al.
As to claim 14, Ichikawa teaches that the recess if formed by inner surfaces of a rear bumper (fig. 5, and the protrusion would be attached on an upper inner surface of the recess upon the obvious modification in view of Haku.  Ichikawa does not teach that the sensor is mounted on an aiming plate so that the sensor is capable of being movable.  However, one of ordinary skill in the art would have recognized as obvious to mount the sensor on an aiming plate so that it is movable.  Park teaches that a rotating device may be used to move a rear vehicle camera view angle (para. 36).  Park further teaches that this allows for the view angle to be adjusted so that an object of interest may be viewed (para. 2).  One of ordinary skill in the art would have been motivated to have an aiming device to realize the benefits taught by Park, and would have employed routing engineering to use a plate or equivalent structure within the scope of Park’s teachings and suggestions (see para. 36).  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711